Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/20/2020.   
Claims 1-6 are pending and are presented for examination.  
Claims 1-6 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the cluster block includes a housing-side end face in the vicinity of the end wall of the housing, the housing-side end face includes a contact surface, which is lined up with the pressed surface in the axial direction of the stator core, and the contact surface is allowed to contact the end wall of the housing” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS).  
Claims 2-5 are also allowable for depending on claim 1. 
In claim 6, the specific limitations of “pressing a part of the cluster block that is on an inner side in the radial direction of the inner circumferential surface of the stator core when viewed in the axial direction of the stator core toward the end wall of the housing from inside the stator core using a jig, thereby holding the cluster block with the jig and the end wall of the housing in a state in which a part of the cluster block that is located in the vicinity of the end wall of the housing and is lined up with a part pressed by the jig in the axial direction of the stator core is caused to contact the end wall of the housing” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS).  
This feature results same structure as of claim 1. 
Applicant discloses the feature such that:
the cluster block (50) includes a motor-side end face in the vicinity of the electric motor, the motor-side end face includes a pressed surface (50c, Fig. 9), when viewed in the axial direction of the stator core, the pressed surface is located on an inner side in the radial direction of the inner circumferential surface of the stator core, 
the cluster block includes a housing-side end face in the vicinity of the end wall (12a) [0031] of the housing (12), the housing-side end face includes a contact surface (50d, Fig. 9), which is lined up with the pressed surface in the axial direction of the stator core, and the contact surface is allowed to contact the end wall (12a) of the housing.  
The claimed feature has been considered with HAMANA et al (US 20170279325 A1) and HEO et al (US 20190203715 A1).  
HAMANA discloses structure of claim 1 such that “A motor-driven compressor (Fig. 1) comprising: 
a compression portion (15), which compresses fluid; 
an electric motor (20), which drives the compression portion and includes a stator (22) [0023], 
the stator including a tubular stator core (23) and a coil end (24e), which protrudes from an end face in an axial direction of the stator core; 
a housing (13) [0016] including a circumferential wall (13a), which includes an inner circumferential surface to which the stator core is fixed, and an end wall (13e), which is continuous with an end in the axial direction of the circumferential wall and is lined up with the electric motor in the axial direction of the stator core; 
a motor drive circuit (30, Fig. 1) [0022], which drives the electric motor; 
a conductive member (31, Fig. 1), which is electrically connected to the motor drive circuit via a through-hole (see at 13e for 31) in the housing; 
a motor wire (28) [0029], which is routed out of the coil end (24e); 
a connection terminal (41, Fig. 3), which connects the conductive member and the motor wire to each other; and 
a cluster block (40) [0036], which accommodates the connection terminal (41) and includes a conductive member insertion hole (40b) [0039], into which the conductive member (31) is inserted, the cluster block being disposed between the end wall of the housing and the coil end in the axial direction of the stator core (Fig. 1). 
HAMANA is silent to clearly disclose “the cluster block includes a motor-side end face in the vicinity of the electric motor, the motor-side end face includes a pressed surface, when viewed in the axial direction of the stator core, the pressed surface is located on an inner side in the radial direction of the inner circumferential surface of the stator core”, but per Fig. 3, insulating plastic body between connection portions 42 is obvious to be “a pressed surface”.   
 HAMANA failed to teach “wherein when viewed in the axial direction of the stator core, the conductive member insertion hole (40b) is located on an outer side in a radial direction of the inner circumferential surface of the stator core”, and “the cluster block includes a housing-side end face in the vicinity of the end wall of the housing, the housing-side end face includes a contact surface, which is lined up with the pressed surface in the axial direction of the stator core, and the contact surface is allowed to contact the end wall of the housing”.  
HEO et al (US 20190203715 A1) discloses: 
a cluster block (500) [0056], which accommodates the connection terminal (510) and includes a conductive member insertion hole (see 564) [0018], into which the conductive member (510) is inserted, the cluster block being disposed between the end wall of the housing and the coil end in the axial direction of the stator core (Fig. 3), 
wherein when viewed in the axial direction of the stator core, the conductive member insertion hole (at 564) is located on an outer side in a radial direction of the inner circumferential surface of the stator core, 
the cluster block includes a motor-side end face (Fig. 3, right side surface of 500) in the vicinity of the electric motor, the motor-side end face includes a pressed surface (see Fig,. 6 for recessed portion of 564), when viewed in the axial direction of the stator core, the pressed surface is located on an inner side in the radial direction of the inner circumferential surface of the stator core (Fig. 4-6). 
HEO however failed to teach “the cluster block includes a housing-side end face in the vicinity of the end wall of the housing, the housing-side end face includes a contact surface, which is lined up with the pressed surface in the axial direction of the stator core, and the contact surface is allowed to contact the end wall of the housing”.    

MURAKAMI et al (US 20150340919 A1) and Herrick et al (US 5348455 A, US 6910904 B2, US 7025614 B2) have been further reviewed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834